Citation Nr: 1227606	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  03-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis before May 7, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1962 to March 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in March 2004, of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2004, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In November 2004 and December 2006, the Board remanded the claim for further development. 

In September 2008, the Board denied the claim of a total disability rating for compensation based on individual unemployability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a Memorandum Decision in August 2010, the Court set aside the Board's decision and remanded the case to the Board for further proceedings consistent with the Court's decision. 

In August 2011, the Board granted the claim of a total disability rating for compensation based on individual unemployability on a schedular basis, effective May 7, 2004, and remanded the claim for a total rating before May 7, 2004, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).







FINDINGS OF FACT

Before May 7, 2004, the evidence does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 


CONCLUSION OF LAW

Before May 7, 2004, the criteria for a total disability rating for compensation based on individual unemployability on an extraschedular basis have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16(b) (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters in January 2004 and in January 2007.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that a disability had increased in severity and the effect that worsening has on the Veteran's employment.  The notice also included the type of evidence to support a claim for total rating for compensation based on individual unemployability, namely, evidence of the inability to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities. 

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim. 



As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in June 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records.  The Veteran submitted private medical records, but otherwise has not identified any additional pertinent records to obtain on his behalf. 

The Veteran was afforded VA examinations in February 2004, in December 2004, and in August 2005.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and are adequate for rating. 




The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history that, when considered with the other medical evidence of record, provide probative evidence adequate for rating.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4). 

In October 2011, in accordance with 38 C.F.R. § 4.16(b), the claim was referred to the VA's Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Standard

A total disability rating may be assigned, where the schedular rating is less than total, when the individual is unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities or disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability must be ratable at 40 percent or more with sufficient additional disability to equal a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a). 

Where the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  


Consideration is given to the Veteran's service-connected disabilities, employment history, educational and vocation attainments, and any other applicable factor.  38 C.F.R. § 4.16(b). 

Facts 

The record shows that the Veteran was granted a total disability rating for compensation based on individual unemployability pursuant to the schedular standards set forth in 38 C.F.R. § 4.16(a), effective May 7, 2004, based on the service-connected disabilities then in effect of left ankle fracture with degenerative joint disease, rated 30 percent; degenerative arthritis of right ankle, rated 20 percent; degenerative arthritis of the right hip, rated 10 percent; degenerative arthritis of the right first metatarsophalangeal joint and first proximal phalangeal joint of the right foot, rated 10 percent; degenerative joint disease of the right knee, rated as 10 percent, resulting in a combined disability rating of 60 percent thereby meeting the requisite percentage requirements for consideration of a schedular total disability rating under 38 C.F.R. § 4.16(a) (for the purpose of one disability ratable as 60 percent or more when disabilities affect a single bodily system, such as orthopedics).

The Veteran's claim for a total disability rating for compensation based on individual unemployability was received by VA on October 28, 2003.  Although the VA's Director of the Compensation and Pension Service would refer to the date of October 8, 2003, the Board is unable to find a document with that date as a claim for a total disability rating. 

Before May 7, 2004, the Veteran's combined rating of his service-connected disabilities was 50 percent for left ankle fracture with degenerative joint disease, rated 20 percent; degenerative arthritis of right ankle, rated 20 percent; degenerative arthritis of the right hip, rated 10 percent; and degenerative arthritis of the right first metatarsophalangeal joint and first proximal phalangeal joint of the right foot, rated 10 percent. 


The question presented is whether a total disability rating for compensation based on individual unemployability is warranted on an extraschedular basis for the period before May 7, 2004, when the schedular requirements of 38 C.F.R. § 4.16(a) were not met. 

The Veteran has made several statements as to his employment and state of employment.  When the Veteran sought VA treatment in February 2001 he stated that he did office work.  The history remained in the VA records for many months after that.  In October 2002, the Veteran was afforded a VA examination and he stated that he was a self-employed carpenter.  

In February 2003, while undergoing VA physical therapy, the Veteran stated that his symptoms were aggravated by his work.  In March 2003, the Veteran stated that the pain he experienced interfered with his ability to carry a toolbox.  On VA examination in September 2003, the Veteran stated he had been self-employed as a carpenter all of his life and that he did warranty work in homes which required usually light labor, but that he recently had to hire someone else to do the heavy labor, which had become increasingly difficult for him.  He stated that he could work for about an hour, but then would have to rest for about 15 minutes, and would then work for another hour, only to rest again.  

In October 2003, the Veteran submitted the current claim for a total disability rating for compensation based on individual unemployability.  He indicated that he could not work because of his disabilities.  In February 2004 on VA examination, the Veteran stated that he had last worked in December 2002.  He also reported 2002 as when he last worked during a VA examination in December 2004.

In August 2004, the Veteran testified that he had last worked three years earlier or in about 2001.  In September 2004, the Veteran stated that his disabilities affected full time employment in April 2002 and that he last worked full time in April 2002.  




In April 2007, the Veteran stated his disabilities first affected his full time employment in May 2001 and he last worked full time in January 2002.  In November 2008, he stated that his disabilities affected full time employment in May 2002 and he last worked full time in May 2002.  

The record shows that the Veteran suffered a heart attack in April 2003.  In June 2004, the Social Security Administration found the Veteran disabled as of April 12, 2003, with the primary diagnosis of ischemic heart disease and the secondary diagnosis of osteoarthritis and allied disorders.  

In May 2004 in his application for Social Security, the Veteran described his job title as self-employed, an operator, driver, and carpenter, in construction, trucking, and building from 1978 to the present.  

The Veteran stated that his illness first bothered him on April 12, 2003, a date in VA records that show that the Veteran sought treatment for chest pain and that the illness stopped him from working on April 12, 2003.  In another entry of the same application, he indicated he stopped working on December 10, 2003.  

Another document included in the records of the Social Security Administration shows that in April 2003 the Veteran was transporting mobile homes and performing warranty work, and at the time of his heart attack he still had work under contract he was obliged to perform, but he could not, and he hired his son to complete the work.  The Veteran's business was a one-person business and the business showed a low profit margin in 2003.  It was noted that the Veteran's work was not comparable to what he was doing before his heart attack, when he was working 40 hours a week, but after April 2003 the Veteran was only able to work 8 to 10 hours a week.   For the purpose of Social Security disability benefits, the date of disability onset was April 12, 2003.  



Analysis 

The effective date of the award of an increase in compensation is the date of claim or the dated entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date, otherwise, the effective date is the date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for a total rating is a claim for increase.  Norris v. West, 12 Vet. App. 413, 420 (1999).

In this case, there are several potential dates for an extraschedular total rating before May 7, 2004, for example, date of claim, October 28, 2003, or a date between October 28, 2003, and May 7, 2004, or date between October 28, 2002, and October 28, 2003. 

On the basis of the objective evidence, the Board finds that the Veteran's statements about the onset of his inability to work are inconsistent.  He stated to VA and in testimony that he was unable to work in 2001 or in 2002.  He stated to the Social Security Administration that he was working 40 hours a week until his heart attack in April 2003.  Because of the Veteran's inconsistent statements the Board finds that Veteran not credible as to when he stopped working.

Also the Veteran is not credible as to why he stopped working.  He stated to VA that he stopped working because of his service-connected disabilities.  He stated to the Social Security Administration that he worked 40 hours a week until his heart attack in April 2003.  Because of the Veteran's inconsistent statements the Board finds that Veteran not credible as to why he stopped working.  





Because of Veteran's inconsistent statements as to when he stopped working because of disability, either in 2001 or 2002 versus April 2003 as established by records of the Social Security Administration, an effective date on an extraschedular basis between October 28, 2002, and April 12, 2003, is not supported by the evidence. 

Because of Veteran's inconsistent statements as to why he stopped working, heart attack as established by records of the Social Security Administration versus service-connected disabilities, an effective date on an extraschedular basis between April 12, 2003, and October 28, 2003, is not supported by the evidence. 

The only remaining time period for consideration is a date between October 28, 2003, and May 7, 2004.  On VA examination in February 2004, the Veteran stated that he last worked in December 2002.  As previously explained, because of the Veteran's inconsistent statements, the Board finds the Veteran not credible as to when he stopped working.       

As there is no other evidence other than the Veterans' statements as to when and why he stopped working, there is no factual or legal basis for an effective date before May 7, 2004, for an extraschedular total disability rating for compensation based on individual unemployability. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b). 

ORDER

A total disability rating for compensation based on individual unemployability on an extraschedular basis before May 7, 2004, is denied.

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


